          Case 1:19-cv-00626-LY Document 78-1 Filed 08/19/19 Page 1 of 1



                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE WESTERN DISTRICT OF TEXAS
                                   AUSTIN DIVISION

 NEXTERA ENERGY CAPITAL                         §
 HOLDINGS, INC., NEXTERA ENERGY                 §
 TRANSMISSION, LLC, NEXTERA                     §
 ENERGY TRANSMISSION MIDWEST,                   §
 LLC, and NEXTERA ENERGY                        §
 TRANSMISSION SOUTHWEST, LLC,                   §
       Plaintiffs,                              §
                                                §
  v.                                            §
                                                §     CIVIL ACTION NO. 1:19-cv-00626
  DEANN T. WALKER, Chairman, Public             §
  Utility Commission of Texas, ARTHUR C.        §
  D’ANDREA, Commissioner, Public Utility        §
  Commission of Texas, AND SHELLY               §
  BOTKIN, Commissioner, each in his or her      §
  official capacity,                            §
        Defendants.                             §
                                                §
                                                §


                                 ORDER OF DISMISSAL


        Based upon the Notice of Voluntary Dismissal pursuant to Fed. R. Civ. P. 41(a)(i)(A)(i)

filed by Plaintiffs [Dkt. __],

        It is ORDERED that the claims against Defendant Ken Paxton, in his official capacity as

Attorney General of the State of Texas, are DISMISSED WITHOUT PREJUDICE. The caption

shall be changed to remove Ken Paxton as a named Defendant, as reflected above.


        SIGNED this ______ day of ______________________, 2019.




                                             HONORABLE LEE YEAKEL
                                             UNITED STATES DISTRICT JUDGE
